Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, effective as of January 1, 2015, by and between Sohu.com
Inc., a Delaware corporation, and Charles Zhang, an individual (the “Employee”).

1. Definitions. Capitalized terms used herein and not otherwise defined in the
text below will have the meanings ascribed thereto on Annex 1.

2. Employment; Duties.

(a) The Company agrees to employ the Employee in the capacity and with such
responsibilities as are generally set forth on Annex 2.

(b) The Employee hereby agrees to devote his or her full time and best efforts
in such capacities as are set forth on Annex 2 on the terms and conditions set
forth herein. Notwithstanding the foregoing, the Employee may engage in other
activities, such as activities involving professional, charitable, educational,
religious and similar types of organizations, provided the Employee complies
with the Employee Non-competition, Non-solicitation, Confidential Information
and Work Product Agreement effective as of January 1, 2015 that is attached
hereto as Annex 3 (the “Employee Obligations Agreement”) and such other
activities do not interfere with or prohibit the performance of the Employee’s
duties under this Agreement, or conflict in any material way with the business
of the Company or of its subsidiaries and affiliates. The provisions of the
Employee Obligations Agreement between the Company and the Employee that was in
effect prior to January 1, 2015 (the “Prior Employee Obligations Agreement”)
will continue in full force and effect with respect to all matters arising with
respect to periods through December 31, 2014. The Employee Obligations Agreement
will be effective as of January 1, 2015 and will be in full force and effect on
and after such date.

(c) The Employee will use best efforts during the Term to ensure that the
Company’s business and the businesses of its subsidiaries and affiliates are
conducted in accordance with all applicable laws and regulations of all
jurisdictions in which such businesses are conducted.

3. Compensation.

(a) Base Annual Income. During the Term, the Company will pay the Employee an
annual base salary as set forth on Annex 2, payable monthly pursuant to the
Company’s normal payroll practices.

(b) Discretionary Bonus. During the Term, the Company, in its sole discretion,
may award to the Employee an annual bonus based on the Employee’s performance
and other factors deemed relevant by the Company’s Board of Directors.

 

-1-



--------------------------------------------------------------------------------

(c) Stock Options and Other Equity Incentives. The Employee will be eligible to
participate in any stock option or other equity incentive programs available to
officers or employees of the Company.

(d) Reimbursement of Expenses. The Company will reimburse the Employee for
reasonable expenses incurred by the Employee in the course of, and necessary in
connection with, the performance by the Employee of his duties to the Company,
provided that such expenses are substantiated in accordance with the Company’s
policies.

4. Other Employee Benefits.

(a) Vacation; Sick Leave. The Employee will be entitled to such number of weeks
of paid vacation each year as are set forth on Annex 2, the taking of which must
be in accordance with the Company’s standard vacation policy. Unless otherwise
approved by the Company’s Board of Directors, vacation that is not used in a
particular year may only be carried forward to subsequent years in accordance
with the Company’s policies in effect from time to time. The Employee will be
eligible for sick leave in accordance with the Company’s policies in effect from
time to time.

(b) Healthcare Plan. The Company will arrange for membership in the Company’s
group healthcare plan for the Employee, the Employee’s spouse and, if
applicable, the Employee’s children under 18 years old, in accordance with the
Company’s standard policies from time to time with respect to health insurance
and in accordance with the rules established for individual participation in
such plan and under applicable law.

(c) Life and Disability Insurance. The Company will provide term life and
disability insurance payable to the Employee, in each case in an amount up to a
maximum of three times the Employee’s annual base salary in effect from time to
time, provided however, that such amount will be reduced by the amount of any
life insurance or death or disability benefit coverage, as applicable, that is
provided to the Employee under any other benefit plans or arrangements of the
Company. Such policies will be in accordance with the Company’s standard
policies from time to time with respect to such insurance and the rules
established for individual participation in such plans and under applicable law.

(d) Other Benefits. Pursuant to the Company’s policies in effect from time to
time and the applicable plan rules, the Employee will be eligible to participate
in other employee benefit plans of general application, which may include,
without limitation, housing allowance or reimbursement, tuition fees for the
Employee’s children, if any, at an international school and tax equalization,
which shall, in any event, include benefits at the levels set forth on Annex 2.

 

-2-



--------------------------------------------------------------------------------

5. Certain Representations, Warranties and Covenants of the Employee.

(a) Related Company Positions. The Employee agrees that the Employee and members
of the Employee’s immediate family will not have any financial interest directly
or indirectly (including through any entity in which the Employee or any member
of the Employee’s immediate family has a position or financial interest) in any
transactions with the Company or any subsidiaries or affiliates thereof unless
all such transactions, prior to being entered into, have been disclosed to the
Board of Directors and approved by a majority of the independent members of the
Board of Directors and comply with all other Company policies and applicable law
as may be in effect from time to time. The Employee also agrees that he will
inform the Board of Directors of the Company of any transactions involving the
Company or any of its subsidiaries or affiliates in which senior officers,
including but not limited to the Employee, or their immediate family members
have a financial interest.

(b) Discounts, Rebates or Commissions. Unless expressly permitted by written
policies and procedures of the Company in effect from time to time that may be
applicable to the Employee, neither the Employee nor any immediate family member
will be entitled to receive or obtain directly or indirectly any discount,
rebate or commission in respect of any sale or purchase of goods or services
effected or other business transacted (whether or not by the Employee) by or on
behalf of the Company or any of its subsidiaries or affiliates, and if the
Employee or any immediate family member (or any firm or company in which the
Employee or any immediate family member is interested) obtains any such
discount, rebate or commission, the Employee will pay to the Company an amount
equal to the amount so received (or the proportionate amount received by any
such firm or company to the extent of the Employee’s or family member’s interest
therein).

6. Term; Termination.

(a) Unless sooner terminated pursuant to the provisions of this Section 6, the
term of this Agreement (the “Term”) will commence on the date hereof and end on
December 31, 2017.

(b) Voluntary Termination by the Employee. Notwithstanding anything herein to
the contrary, the Employee may voluntarily Terminate this Agreement by providing
the Company with ninety (90) days’ advance written notice (“Voluntary
Termination”), in which case, the Employee will not be entitled to receive
payment of any severance benefits or other amounts by reason of the Termination
other than accrued salary and vacation through the date of the Termination. The
Employee’s right to all other benefits will terminate as of the date of
Termination, other than any continuation required by applicable law. Without
limiting the foregoing, if, in connection with a Change in Control, the
surviving entity or successor to Sohu’s business offers the Employee employment
on substantially equivalent terms to those set forth in this Agreement and such
offer is not accepted by the Employee, the refusal by the Employee to accept
such offer and the subsequent termination of the Employee’s employment by the
Company shall be deemed to be a voluntary termination of employment by the
Employee and shall not be treated as a termination by the Company without Cause.

 

-3-



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause. Notwithstanding anything herein to the
contrary, the Company may Terminate this Agreement for Cause by written notice
to the Employee, effective immediately upon the delivery of such notice. In such
case, the Employee will not be entitled to receive payment of any severance
benefits or other amounts by reason of the Termination other than accrued salary
and vacation through the date of the Termination. The Employee’s right to all
other benefits will terminate, other than any continuation required by
applicable law.

(d) Termination by the Employee with Good Reason or Termination by the Company
without Cause. Notwithstanding anything herein to the contrary, the Employee may
Terminate this Agreement for Good Reason, and the Company may Terminate this
Agreement without Cause, in either case upon thirty (30) days’ advance written
notice by the party Terminating this Agreement to the other party and the
Termination shall be effective as of the expiration of such thirty (30) day
period. If the Employee Terminates with Good Reason or the Company Terminates
without Cause, the Employee will be entitled to continue to receive payment of
severance benefits equal to the Employee’s monthly base salary in effect on the
date of Termination for the shorter of (i) six (6) months and (ii) the remainder
of the Term of this Agreement (the “Severance Period”), provided that the
Employee complies with the Employee Obligations Agreement during the Severance
Period and executes a release agreement in the form requested by the Company at
the time of such Termination that releases the Company from any and all claims
arising from or related to the employment relationship and/or such Termination.
Such payments will be made ratably over the Severance Period according to the
Company’s standard payroll schedule. The Employee will also receive payment of
the bonus for the remainder of the year of the Termination, but only to the
extent that the bonus would have been earned had the Employee continued in
employment through the end of such year, as determined in good faith by the
Company’s, Board of Directors or its Compensation Committee based on the
specific corporate and individual performance targets established for such
fiscal year, and only to the extent that bonuses are paid for such fiscal year
to other similarly situated employees. Health insurance benefits with the same
coverage (e.g., medical, dental, optical and mental health coverage) provided to
the Employee prior to the Termination and in all other material respects
comparable to those in place immediately prior to the Termination will be
provided at the Company’s expense during the Severance Period. The Company will
also continue to carry the Employee on its Directors and Officers insurance
policy for six (6) years following the Date of Termination at the Company’s
expense with respect to insurable events which occurred during the Employee’s
term as a director or officer of the Company, with such coverage being at least
comparable to that in effect immediately prior to the Termination Date;
provided, however, that (i) such terms, conditions and exceptions will not be,
in the aggregate, materially less favorable to the Employee than those in effect
on the Termination Date and (ii) if the aggregate annual premiums for such
insurance at any time during such period exceed two hundred percent (200%) of
the per annum rate of premium currently paid by the Company for such insurance,
then the Company will provide the maximum coverage that is then available at an
annual premium equal to two hundred percent (200%) of such rate.

 

-4-



--------------------------------------------------------------------------------

(e) Termination by Reason of Death or Disability. A Termination of the
Employee’s employment by reason of death or Disability shall not be deemed to be
a Termination by the Company (for or without Cause) or by the Employee (for or
without Good Reason). In the event that the Employee’s employment with the
Company Terminates as a result of the Employee’s death or Disability, the
Employee or the Employee’s estate or representative, as applicable, will receive
all accrued salary and accrued vacation as of the date of the Employee’s death
or Disability and any other benefits payable under the Company’s then existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of death or Disability and in accordance with applicable law. In
addition, the Employee or the Employee’s estate or representative, as
applicable, will receive the bonus for the year in which the death or Disability
occurs to the extent that a bonus would have been earned had the Employee
continued in employment through the end of such year, as determined in good
faith by the Company’s, Board of Directors or its Compensation Committee based
on the specific corporate and individual performance targets established for
such fiscal year, and only to the extent that bonuses are paid for such fiscal
year to other similarly situated employees.

(f) Misconduct After Termination of Employment. Notwithstanding the foregoing,
if the Employee after the termination of his employment violates or fails to
fully comply with the Employee Obligations Agreement, thereafter (i) the
Employee shall not be entitled to any payments from the Company, (ii) any
insurance or other benefits that have continued shall terminate immediately,
(iii) the Employee shall promptly reimburse to the Company all amounts that have
been paid to the Employee pursuant to this Section 6; and (iv) if the Employee
would not, in the absence of such violation or failure to comply, have been
entitled to severance payments from the Company equal to at least six
(6) months’ base salary, the Employee shall pay to the Company an amount equal
to the difference between six (6) months’ base salary and the amount of
severance pay measured by base salary reimbursed to the Company by the Employee
pursuant to clause 3 of this sentence.

7. Equity-Based Compensation-Related Provisions.

(a) Termination by the Company Without Cause after a Change in Control. If
Company Terminates this Agreement without Cause within twelve (12) months
following a Change in Control, the vesting and exercisability of each of the
Employee’s outstanding stock options or other equity-based incentive awards
(“Awards”) will accelerate such that the Award will become fully vested and
exercisable upon the effectiveness of the Termination, and any repurchase right
of the Company with respect to shares of stock or other equity issued upon
exercise of the Award will completely lapse, in each case subject to paragraph
(c) below (“Forfeiture of Options for Misconduct”).

 

-5-



--------------------------------------------------------------------------------

(b) Termination other than by the Company Without Cause after a Change in
Control. If the Employee’s employment with the Company Terminates for any
reason, unless the Company Terminates this Agreement without Cause within twelve
(12) months following a Change in Control, the vesting and exercisability of
each of the Employee’s outstanding Awards shall cease upon the effectiveness of
the Termination, such that any unvested Award shall be cancelled.

(c) Forfeiture of Options for Misconduct. If the Employee fails to comply with
the terms of this Agreement, the Employee Obligations Agreement, or the written
policies and procedures of the Company, as the same may be amended from time to
time, or acts against the specific instructions of the Board of Directors of the
Company or if this Agreement is terminated by the Company for Cause (each a
“Penalty Breach”), the Employee will forfeit any Awards that have been granted
to him or to which the Employee may be entitled, whether the same are then
vested or not, and the same shall thereafter not be exercisable at all, and all
shares of common stock of the Company, if any, purchased by the Employee
pursuant to the exercise of Awards and still then owned by the Employee may be
repurchased by the Company, at its sole discretion, at the price paid by the
Employee for such shares of common stock. The terms of all outstanding option
grants are hereby amended to conform with this provision.

8. Employee Obligations Agreement. By signing this Agreement, the Employee
hereby agrees to execute and deliver to the Company the Employee Obligations
Agreement, and such execution and delivery shall be a condition to the
Employee’s entitlement to his rights under this Agreement.

9. Governing Law; Resolution of Disputes. This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of New York if
the Employee is not a citizen of the People’s Republic of China (the “PRC”), and
in accordance with the laws of the PRC if the Employee is a citizen of the PRC,
in each case exclusive of such jurisdiction’s principles of conflicts of law.
If, under the applicable law, any portion of this Agreement is at any time
deemed to be in conflict with any applicable statute, rule, regulation or
ordinance, such portion will be deemed to be modified or altered to conform
thereto or, if that is not possible, to be omitted from this Agreement; the
invalidity of any such portion will not affect the force, effect and validity of
the remaining portion hereof. Each of the parties hereto irrevocably agrees that
any dispute or controversy arising out of, relating to, or concerning any
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in Hong Kong under the Hong Kong International
Arbitration Centre Administered Arbitration Rules (the “Arbitration Rules”) in
force when a Notice of Arbitration with respect thereto is submitted in
accordance with the Arbitration Rules. There shall be one arbitrator, selected
in accordance with the Arbitration Rules. The decision of the arbitrator shall
be final, conclusive and binding on the parties to the arbitration. Judgment may
be entered on the arbitrator’s decision in any court having jurisdiction. The
parties to the arbitration shall each pay an equal share of the costs and
expenses of such arbitration, and each party shall separately pay for its
respective counsel fees and expenses; provided, however, that the prevailing
party in any such arbitration shall be entitled to recover from the
non-prevailing party its reasonable costs and attorney fees.

 

-6-



--------------------------------------------------------------------------------

10. Notices. All notices, requests and other communications under this Agreement
must be in writing (including email or similar writing and express mail or
courier delivery or in person delivery, but excluding ordinary mail delivery)
and given to the address stated below:

 

  (a) if to the Employee, to the address or email address that is on file with
the Company from time to time, as may be updated by the Employee;

 

  (b) if to the Company, to:

Sohu.com Inc.

Level 15, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road

Haidian District

Beijing 100084

People’s Republic of China

Attention:     Carol Yu

President and Chief Financial Officer

Email: carol@sohu-inc.com

with a copy to:

Goulston & Storrs

400 Atlantic Avenue

Boston, MA 02110

Attention:     Tim Bancroft

Email: tbancroft@goulstonstorrs.com

or to such other address or email address as either party may hereafter specify
for the purpose by written notice to the other party in the manner provided in
this Section 10. All such notices, requests and other communications will be
deemed received: (i) if given by email, when transmitted to the email address
specified in this Section 10 if confirmation of receipt is received; (ii) if
given by express mail or courier delivery, when delivered; and (iii) if given in
person, when delivered.

11. Miscellaneous.

(a) Entire Agreement. This Agreement, together with the Employee Obligations
Agreement, constitutes the entire understanding between the Company and the
Employee relating to the subject matter hereof on and after January 1, 2015 and
supersedes and cancels all prior and contemporaneous written and oral agreements
and understandings with respect to the subject matter of this Agreement. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

 

-7-



--------------------------------------------------------------------------------

(b) Modification; Waiver. No provision of this Agreement may be modified, waived
or discharged unless modification, waiver or discharge is agreed to in writing
signed by the Employee and such officer of the Company as may be specifically
designated by its Board of Directors. No waiver by either party at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Agreement to be performed by such other party will be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(c) Successors; Binding Agreement. This Agreement will be binding upon and will
inure to the benefit of the Employee, the Employee’s heirs, executors,
administrators and beneficiaries, and the Company and its successors (whether
direct or indirect, by purchase, merger, consolidation or otherwise), subject to
the terms and conditions set forth herein.

(d) Withholding Taxes. All amounts payable to the Employee under this Agreement
will be subject to applicable withholding of income, wage and other taxes to the
extent required by applicable law.

(e) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.

(f) Language. This Agreement is written in the English language only. The
English language also will be the controlling language for all future
communications between the parties hereto concerning this Agreement.

(g) Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Signature of Employee: Sohu.com Inc.

 

By:

 

Name: Carol Yu Printed name of employee: Title: President and Chief Financial
Officer Charles Zhang

 

-9-



--------------------------------------------------------------------------------

Annex 1

Certain Definitions

“Cause” means:

 

  (i) willful misconduct or gross negligence by the Employee, or any willful or
grossly negligent omission to perform any act, resulting in injury to the
Company or any subsidiaries or affiliates thereof;

 

  (ii) misconduct or negligence of the Employee that results in gain or personal
enrichment of the Employee to the detriment of the Company or any subsidiaries
or affiliates thereof;

 

  (iii) breach of any of the Employee’s agreements with the Company, including
those set forth herein and in the Employee Obligations Agreement, and including,
but not limited to, the repeated failure to perform substantially the Employee’s
duties to the Company or any subsidiaries or affiliates thereof, excessive
absenteeism or dishonesty;

 

  (iv) any attempt by the Employee to assign or delegate this Agreement or any
of the rights, duties, responsibilities, privileges or obligations hereunder
without the prior approval of the Board of Directors of the Company (except in
respect of any delegation by the Employee of his employment duties hereunder to
other employees of the Company in accordance with its usual business practice);

 

  (v) the Employee’s indictment or conviction for, or confession of, a felony or
any crime involving moral turpitude under the laws of the United States or any
State thereof, or under the laws of China, or Hong Kong;

 

  (vi) declaration by a court that the Employee is insane or incompetent to
manage his business affairs;

 

  (vii) habitual drug or alcohol abuse which materially impairs the Employee’s
ability to perform his duties; or

 

  (viii) filing of any petition or other proceeding seeking to find the Employee
bankrupt or insolvent.

“Change in Control” means the occurrence of any of the following events:

 

  (i) any person (within the meaning of Section 13(d) or Section 14(d)(2) of the
Securities Exchange Act of 1934) other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportion as their ownership of stock of the
Company, becomes the direct or beneficial owner of securities representing fifty
percent (50%) or more of the combined voting power of the Company’s
then-outstanding securities;

 

-10-



--------------------------------------------------------------------------------

  (ii) during any period of two (2) consecutive years after the date of this
Agreement, individuals who at the beginning of such period constitute the Board
of Directors of the Company, and all new directors (other than directors
designated by a person who has entered into an agreement with the Company to
effect a transaction described in (i), (iii), or (iv) of this definition) whose
election or nomination to the Board was approved by a vote of at least
two-thirds of the directors then in office, cease for any reason to constitute
at least a majority of the members of the Board;

 

  (iii) the effective date of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity;

 

  (iv) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

  (v) there occurs any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.

“Company” means Sohu.com Inc and, unless the context suggests to the contrary,
all of its subsidiaries and related companies.

 

-11-



--------------------------------------------------------------------------------

“Disability” means the Employee becomes physically or mentally impaired to an
extent which renders him unable to perform the essential functions of his job,
with or without reasonable accommodation, for a period of six consecutive
months, or an aggregate of nine months in any two year period.

“Good Reason” means the occurrence of any of the following events without the
Employee’s express written consent, provided that the Employee has given notice
to the Company of such event and the Company has not remedied the problem within
fifteen (15) days:

 

  (i) any significant change in the duties and responsibilities of the Employee
inconsistent in any material and adverse respect with the Employee’s title and
position (including status, officer positions and reporting requirements),
authority, duties or responsibilities as contemplated by Annex 2 to this
Agreement. For the purposes of this Agreement, because of the evolving nature of
the Employer’s business, the Company’s changing of Employee’s reporting
relationships and department(s) will not be considered a significant change in
duties and responsibilities;

 

  (ii) any material breach by the Company of this Agreement, including without
limitation any reduction of the Employee’s base salary or the Company’s failure
to pay to the Employee any portion of the Employee’s compensation; or

 

  (iii) the failure, in the event of a Change in Control in which the Company is
not the surviving entity, of the surviving entity or the successor to the
Company’s business to assume this Agreement pursuant to its terms or to offer
the Employee employment on substantially equivalent terms to those set forth in
this Agreement.

“Termination” (and any similar, capitalized use of the term, such as
“Terminate”) means, according to the context, the termination of this Agreement
or the Employee’s ceasing to render employment services.

 

-12-



--------------------------------------------------------------------------------

Annex 2

Particular Terms of Employee’s Employment

 

Title(s): Chief Executive Officer Reporting Requirement: The Employee will
report to the Company’s Board of Directors. Responsibilities: Such duties and
responsibilities as are ordinarily associated with the Employee’s title(s) in a
United States publicly-traded corporation and such other duties as may be
specified by the Board of Directors from time to time. Base Salary: US$653,595
per year or as adjusted by the Board of Directors from time to time. # of Weeks
of Paid
Vacation per Year: Three (3)

Other Benefits:

Annual housing allowance of US$196,078 per year

Tax equalization on salary and bonus to 15%.

Health, life and disability insurance and tuition fees for the Employee’s
children, if any, as per company policy.

Bonus as specifically approved each year.

 

-13-



--------------------------------------------------------------------------------

Annex 3

FORM OF EMPLOYEE NON-COMPETITION, NON-SOLICITATION, CONFIDENTIAL INFORMATION AND
WORK PRODUCT AGREEMENT

In consideration of my employment and the compensation paid to me by Sohu.com
Inc., a Delaware corporation, or a subsidiary or other affiliate or related
company thereof (Sohu.com Inc. or any such subsidiary or related company or
other affiliate referred to herein individually and collectively as “SOHU”), and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, I agree as follows:

1. Non-Competition. During my employment with SOHU and continuing after the
termination of my employment for the longer of (i) one year after the
termination of my employment with SOHU for any reason and (ii) such period of
time as SOHU is paying to me any severance benefits, (the “Noncompete Period”),
I will not, on my own behalf, or as owner, manager, stockholder (other than as
stockholder of less than 2% of the outstanding stock of a company that is
publicly traded or listed on a stock exchange), consultant, director, officer or
employee of or in any other manner connected with any business entity,
participate or be involved in any Competitor without the prior written
authorization of the Board of Directors of SOHU. “Competitor” means any business
of the type and character of business in which SOHU engages or proposes to
engage and may include, without limitation, an individual, company, enterprise,
partnership enterprise, government office, committee, social organization or
other organization that, in any event, produces, distributes or provides the
same or substantially similar kind of product or service as SOHU. On the date of
this Employee Non-competition, Non-solicitation, Confidential Information and
Work Product Agreement (this “Agreement”), “Competitor” includes without
limitation: Sina.com, Tencent, Netease.com, iFeng, Renren, Youku, Tudou, iQiyi,
PC Online, SouFun, CRIC, BitAuto, Yahoo, Microsoft, Baidu, Google, Qihoo,
Alibaba, Shanda, Perfect World, Giant, NetDragon, Kingsoft, The 9, Ctrip, Elong,
Ebay, Dang Dang and Kong Zhong. Such list may be updated by the Company from
time to time so that it is consistent with the list of competitors disclosed in
the Company’s quarterly reports on Form 10-Q or annual reports on Form 10-K
filed with the U.S. Securities and Exchange Commission.

2. Nonsolicitation. During the Noncompete Period, I will not, either for my own
account or for the account of any other person: (i) solicit, induce, attempt to
hire, or hire any employee or contractor of SOHU or any other person who may
have been employed or engaged by SOHU during the term of my employment with SOHU
unless that person has not worked with SOHU within the six months following my
last day of employment with SOHU; (ii) solicit business or relationship in
competition with SOHU from any of SOHU’s customers, suppliers or partners or any
other entity with which SOHU does business; (iii) assist in such hiring or
solicitation by any other person or business entity or encourage any such
employee to terminate his or her employment with SOHU; or (iv) encourage any
such customer, supplier or partner or any other entity to terminate its
relationship with SOHU.

 

-14-



--------------------------------------------------------------------------------

3. Confidential Information.

(a) While employed by SOHU and indefinitely thereafter, I will not, directly or
indirectly, use any Confidential Information (as hereinafter defined) other than
pursuant to my employment by and for the benefit of SOHU, or disclose any such
Confidential Information to anyone outside of SOHU or to anyone within SOHU who
has not been authorized to receive such information, except as directed in
writing by an authorized representative of SOHU.

(b) “Confidential Information” means all trade secrets, proprietary information,
and other data and information, in any form, belonging to SOHU or any of their
respective clients, customers, consultants, licensees or affiliates that is held
in confidence by SOHU. Confidential Information includes, but is not limited to
computer software, the structure of SOHU’s online directories and search
engines, business plans and arrangements, customer lists, marketing materials,
financial information, research, and any other information identified or treated
as confidential by SOHU or any of their respective clients, customer,
consultants, licensees or affiliates. Notwithstanding the foregoing,
Confidential Information does not include information which SOHU has voluntarily
disclosed to the public without restriction, or which is otherwise known to the
public at large.

4. Rights in Work Product.

(a) I agree that all Work Product (as hereinafter defined) will be the sole
property of SOHU. I agree that all Work Product that constitutes original works
of authorship protectable by copyright are “works made for hire,” as that term
is defined in the United States Copyright Act and, therefore, the property of
SOHU. I agree to waive, and hereby waive and irrevocably and exclusively assign
to SOHU, all right, title and interest I may have in or to any other Work
Product and, to the extent that such rights may not be waived or assigned, I
agree not to assert such rights against SOHU or its licensees (and
sublicensees), successors or assigns.

(b) I agree to promptly disclose all Work Product to the appropriate individuals
in SOHU as such Work Product is created in accordance with the requirements of
my job and as directed by SOHU.

(c) “Work Product” means any and all inventions, improvements, developments,
concepts, ideas, expressions, processes, prototypes, plans, drawings, designs,
models, formulations, specifications, methods, techniques, shop-practices,
discoveries, innovations, creations, technologies, formulas, algorithms, data,
computer databases, reports, laboratory notebooks, papers, writings,
photographs, source and object codes, software programs, other works of
authorship, and know-how and show-how, or parts thereof conceived, developed, or
otherwise made by me alone or jointly with others (i) during the period of my
employment with SOHU or (ii) during the six month period next succeeding the
termination of my employment with SOHU if the same in any way relates to the
present or proposed products, programs or services of SOHU or to tasks assigned
to me during the course of my employment, whether or not patentable or subject
to copyright or trademark protection, whether or not reduced to tangible form or
reduced to practice, whether or not made during my regular working hours, and
whether or not made on SOHU premises.

 

-15-



--------------------------------------------------------------------------------

5. Employee’s Prior Obligations. I hereby certify I have no continuing
obligation to any previous employer or other person or entity which requires me
not to disclose any information to SOHU.

6. Employee’s Obligation to Cooperate. At any time during my employment with
SOHU and thereafter upon the request of SOHU, I will execute all documents and
perform all lawful acts that SOHU considers necessary or advisable to secure its
rights hereunder and to carry out the intent of this Agreement. Without limiting
the generality of the foregoing, I agree to render to SOHU or its nominee all
reasonable assistance as may be required:

 

  (a) In the prosecution or applications for letters patent, foreign and
domestic, or re-issues, extensions and continuations thereof;

 

  (b) In the prosecution or defense of interferences which may be declared
involving any of said applications or patents;

 

  (c) In any administrative proceeding or litigation in which SOHU may be
involved relating to any Work Product; and

 

  (d) In the execution of documents and the taking of all other lawful acts
which SOHU considers necessary or advisable in creating and protecting its
copyright, patent, trademark, trade secret and other proprietary rights in any
Work Product.

The reasonable out-of-pocket expenses incurred by me in rendering such
assistance at the request of SOHU will be reimbursed by SOHU. If I am no longer
an employee of SOHU at the time I render such assistance, SOHU will pay me a
reasonable fee for my time.

7. Termination; Return of SOHU Property. Upon the termination of my employment
with SOHU for any reason, or at any time upon SOHU’s request, I will return to
SOHU all Work Product and Confidential Information and notes, memoranda,
records, customer lists, proposals, business plans and other documents, computer
software, materials, tools, equipment and other property in my possession or
under my control, relating to any work done for SOHU, or otherwise belonging to
SOHU, it being acknowledged that all such items are the sole property of SOHU.
Further, before obtaining my final paycheck, I agree to sign a certificate
stating the following:

 

-16-



--------------------------------------------------------------------------------

“Termination Certificate

This is to certify that I do not have in my possession or custody, nor have I
failed to return, any Work Product (as defined in the Employee Non-competition,
Non-solicitation, Confidential Information and Work Product Agreement between me
and Sohu.com Inc. (“SOHU”)) or any notes, memoranda, records, customer lists,
proposals, business plans or other documents or any computer software,
materials, tools, equipment or other property (or copies of any of the
foregoing) belonging to SOHU.”

8. General Provisions.

(a) This Agreement contains the entire agreement between me and SOHU with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings related to the subject matter
hereof, whether written or oral; provided however, that, with respect to periods
through the date hereof, this Agreement will not supersede the Employee
Non-competition, Non-solicitation, Confidential Information and Work Product
Agreement between SOHU and me that was in effect prior to the date hereof (the
“Prior Employee Obligations Agreement”), which will continue in full force and
effect with respect to such periods. This Agreement may not be modified except
by written agreement signed by SOHU and me.

(b) This Agreement will be governed by and construed and enforced in accordance
with the laws of the State of New York if the Employee is not a citizen of the
People’s Republic of China (the “PRC”), and in accordance with the laws of the
PRC if the Employee is a citizen of the PRC, in each case exclusive of such
jurisdiction’s principles of conflicts of law. If, under the applicable law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation or ordinance, such portion will be deemed
to be modified or altered to conform thereto or, if that is not possible, to be
omitted from this Agreement; the invalidity of any such portion will not affect
the force, effect and validity of the remaining portion hereof. Each of the
parties hereto irrevocably (i) agrees that any dispute or controversy arising
out of, relating to, or concerning any interpretation, construction, performance
or breach of this Agreement, shall be settled to be held in the Hong Kong S.A.R.
under the Hong Kong International Arbitration Centre Administered Arbitration
Rules (the “Arbitration Rules”) in force when a Notice of Arbitration with
respect thereto is submitted in accordance with the Arbitration Rules. There
shall be one arbitrator, selected in accordance with the Arbitration Rules. The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. The parties to the arbitration shall each pay an
equal share of the costs and expenses of such arbitration, and each party shall
separately pay for its respective counsel fees and expenses; provided, however,
that the prevailing party in any such arbitration shall be entitled to recover
from the non-prevailing party its reasonable costs and attorney fees.

(c) In the event that any provision of this Agreement is determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time, over too large a geographic area, over too great a range
of activities, it will be interpreted to extend only over the maximum period of
time, geographic area or range of activities as to which it may be enforceable.

 

-17-



--------------------------------------------------------------------------------

(d) If, after application of paragraph (c) above, any provision of this
Agreement will be determined to be invalid, illegal or otherwise unenforceable
by any court of competent jurisdiction, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected
thereby. Any invalid, illegal or unenforceable provision of this Agreement will
be severed, and after any such severance, all other provisions hereof will
remain in full force and effect.

(e) SOHU and I agree that either of us may waive or fail to enforce violations
of any part of this Agreement without waiving the right in the future to insist
on strict compliance with all or parts of this Agreement.

(f) My obligations under this Agreement will survive the termination of my
employment with SOHU regardless of the manner of or reasons for such
termination, and regardless of whether such termination constitutes a breach of
any other agreement I may have with SOHU. My obligations under this Agreement
will be binding upon my heirs, executors and administrators, and the provisions
of this Agreement will inure to the benefit of the successors and assigns of
SOHU.

(g) I agree and acknowledge that the rights and obligations set forth in this
Agreement are of a unique and special nature and necessary to ensure the
preservation, protection and continuity of SOHU’s business, employees,
Confidential Information, and intellectual property rights. Accordingly, SOHU is
without an adequate legal remedy in the event of my violation of any of the
covenants set forth in this Agreement. I agree, therefore, that, in addition to
all other rights and remedies, at law or in equity or otherwise, that may be
available to SOHU, each of the covenants made by me under this Agreement shall
be enforceable by injunction, specific performance or other equitable relief,
without any requirement that SOHU have to post a bond or that SOHU have to prove
any damages.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned employee and SOHU have executed this
Employee Non-competition, Non-solicitation, Confidential Information and Work
Product Agreement.

Effective as of January 1, 2015 and signed on                                 

 

Signature of Employee: Sohu.com Inc.

 

By:

 

Name: Carol Yu Printed name of employee: Title: President and Chief Financial
Officer

Charles Zhang

 

-19-